                            Case 1:20-cr-00361-KMW Document 21 Filed 05/27/21 Page 1 of 1



                                                        ONE MANHATTAN WEST
                                                              30TH FLOOR                   USDCSDNV
                                                        NEW YORK, NY I 000 I              DOCUME:\T

                                                              (2 I 2l 735-3000
                                                                                          ELECTRO~ICALLY FILED
           DIRECT DIAL                                                                    DOC#:
                                                                                                  _E_D_:-   5,-j~
                                                                                                                ,- 8'-/,....
                                                                                                                        ;).-( -
        212 735 2995
           DIRECT FAX                                                                     HATE F-H-
        917 777 2995
           EMAIL ADDRESS
        .JOCELYN .STRAUBER@PROBONOLAW. COM
                                                                                                                     '



                                                                        May 27, 2021

                           VIAECF
                           The Honorable Kimba M. Wood
                           United States District Judge
                           United States District Court
                             for the Southern District of New York
                           Daniel Patrick Moynihan Courthouse
                           500 Pearl Street
                           New York, NY 10007-1312



                                  RE: United States v. Damien Matos, 20 Crim. 361 (KMW)

                           Dear Judge Wood:

                                   I write on behalf of my client, Damien Matos, to respectfully request that the
                           status conference currently scheduled in the above-referenced matter for June 2,
                           2021 at 11 :00 a.m. be adjourned for 30 days to allow for discussions with the
                           Government concerning a potential resolution. The Government consents to this
                           request, which is the first such request that we have made. Mr. Matos consents to an
                           exclusion of time under the Speedy Trial Act, 18 U.S.C. § 316l(h)(7)(A), through
                           the next conference date.

                }k         ~+vu! l"\(L -) ..S CA.l(j~vrrv_d,.._
              J u. l 7, c}. 0 J.. \ 1 Cl t i o~00 (,(_ ,"(\ ·           Respectfully submitted,
    I      I ~ is <J. .x. C [vrud I ~I.A(S\A C\.c-0" ·-\--i

\        V,~.(. 3\ \91 {h){7)'f\').~rou3~
                                                                        Isl Jocelyn E. Strauber
              "Tl-l l 7,          I. ~a.
                           cc:    Kevm Bowmar Mead, Assistant U.S. Attorney .(".ia electronic mail)
                                                                                                                    sb~/c2 1
                                                                                    ll«;M./tn..     Yh,     l.tfr1'll
